Per Curiam :
We think the excuse presented by plaintiff for not bringing this case to trial, was sufficient to justify the denial of the motion upon plaintiff placing the case upon the calendar and paying ten dollars cost of motion. The order should, therefore, be modified by providing that upon the payment by the plaintiff ‘of ten dollars costs of motion in the court below within ten days, after the service of the order on this appeal and noticing this case and placing the same upon the calendar for the next Circuit Court that the motion to dismiss is denied; that unless such costs are paid and the case noticed and placed upon the calendar as aforesaid, then the order is affirmed. Such modification to be without costs of this appeal. Present, Van Brunt, P. J., O’Brien and Ingraham, JJ. Order modified as directed in opinion, and as modified affirmed, without costs of this appeal.